PER CURIAM.
After reviewing the, record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we reverse conditions (10)-(12) of the probation order requiring appellant to make restitution in an unspecified amount. The conviction of aggravated battery is affirmed but we remand for a determination of the amount of restitution to be made after providing appellant notice and opportunity to be heard. Buford v. State, 376 So.2d 479 (Fla. 1st DCA 1979).
MILLS, C. J., and McCORD and BOOTH, JJ., concur.